Citation Nr: 0819683	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  06-36 078	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of 
bilateral shoulder injuries.  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of 
bilateral knee injuries.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION


The veteran had active service from September 1950 to August 
1952.  

In July 1983, the Board of Veterans' Appeals (Board) denied 
service connection for bilateral shoulder and bilateral knee 
injuries.  In an April 1990 decision, the Board found that 
new and material evidence had not been submitted to reopen 
the claims of service connection for bilateral shoulder and 
bilateral knee injuries.  

This matter comes before the Board on appeal from a May 2005 
decision by the RO which denied the veteran's request to 
reopen the claims of service connection for bilateral 
shoulder and bilateral knee injuries.  A hearing at the RO 
was held in March 2007.  


FINDING OF FACT

In May 2008, the Board was notified by the RO, Sioux Falls, 
South Dakota, that the veteran died in April 2008.  


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).  


ORDER

The appeal is dismissed.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


